Citation Nr: 0428594	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury.

2.  Entitlement to service connection for residuals of a left 
chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2003 this case was Remanded to the RO to schedule 
the veteran for a Travel Board hearing.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board at the RO in 
Montgomery, Alabama.  The hearing transcript is on file.  At 
the hearing the veteran submitted new evidence with waiver of 
initial RO review.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


The Board notes that the issues of entitlement to service 
connection for residuals of left chest and left arm injuries 
remain unresolved.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In reviewing the record, including the May 2004 Travel Board 
hearing transcript the Board notes that there appears to be 
outstanding VA and private treatment records as well as 
Social Security Administration (SSA) disability records which 
may prove helpful to the veteran's claims.  Arrangements 
should be made to obtain all pertinent outstanding medical 
records dating from approximately September 1982 to the 
present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Importantly, the record shows that VA examinations undertaken 
in August 2002, referring to chronic pain on the left side of 
the chest secondary to old injury and left shoulder 
disability were without benefit of review of the veteran's 
claims file with service medical records showing treatment in 
service for left shoulder and chest symptoms.  

Accordingly, additional development is needed to supplement 
the record with respect to such issues to include an adequate 
VA orthopedic examination with pertinent medical opinion. 

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him since service for 
residuals of left arm and left chest 
injuries.  The veteran should be provided 
with release forms to be signed and 
returned for each health care provider 
identified.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies unless they are 
already of record.

Regardless of the veteran's response, all 
relevant outstanding VA medical reports 
showing treatment for multiple joint pain 
and arthritis should be obtained.

3.  All necessary arrangements should be 
made to obtain the disability 
determination and supporting 
documentation from the SSA. 

If any records are unobtainable for 
whatever reason, the veteran should be 
notified of such fact and of any further 
action to be taken with respect to the 
claims. 

4.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist, 
including on a fee basis, if necessary, 
for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of chronic left 
arm and left chest wall disorders claimed 
as stemming from injuries in service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies and examination must be 
conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying left arm disorder and/or left 
chest wall disability initially 
manifested in service.  The examiner's 
attention is directed to the initial left 
shoulder and left chest wall symptoms 
noted in service.  

5.  Thereafter, the veteran's claims file 
should reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to service connection for 
residuals of a left arm injury and a left 
chest injury, should be formally 
adjudicated.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2003). 



		
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




